Appeal from an order of the County Court, Clinton County. Appellant being duly represented by counsel assigned to him by the court, entered a plea of guilty on November 5, 1946 in the Suffolk County Court to burglary, third degree. Thereafter, on December 9, 1946, an information was filed by the District Attorney charging appellant with having been previously convicted of a felony. Counsel for appellant appearing with him in court, defendant in the words of the official record, “plead guilty as charged in the information and moves immediate sentence”. By writ of habeas corpus appellant sought a review of this proceeding, arguing that he was not further advised of his rights on the filing of the information and the plea of “ guilty ” to the information is not admission of facts contemplated by section 1943 of the Penal Law. But the presence and assistance of counsel made further explanation of procedure unnecessary and the plea of “guilty ” is to be deemed a sufficient admission of the facts to authorize the imposition of sentence based on the prior felony conviction. (People v. Gowasky, 244 N. Y. 451.) Although we discuss the merits of appellant’s claim the question is not available through habeas corpus (People ex rel. Scharff v. Frost, 198 N. Y. 110; People ex rel. Carr v. Martin, 286 N. Y. 27). Order dismissing writ affirmed.
Bergan, J. P., Coon, Halpern and Gibson, JJ., concur.